Citation Nr: 1818867	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-26 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability (claimed as a personality disorder), to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from October 2000 to March 2001 with prior service of an unverified nature in the Army Reserves.  The Veteran received an uncharacterized discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran expressed disagreement with that determination in a timely manner, and the present appeal ensued.  

Characterization of the issue on appeal

The Veteran initially filed a claim to establish service connection for a personality disorder, and the RO has developed and adjudicated this issue as such throughout the pendency of the appeal.  However, as will be further discussed below, there is no evidence that any such diagnosis has been rendered based on clinical assessment or treatment.  Rather, private treatment records and statements from a private clinician reflect diagnoses of PTSD and Major Depressive Disorder.  As such, the issue on appeal has been expanded and recharacterized as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the favorable outcome of the Board's adjudication, the Veteran is not prejudiced by these actions.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Matteers re Representation and hearing

When the Veteran filed the claim presently before the Board in February 2013, he also submitted a completed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of the Georgia Department of Veterans Services.  In late-June 2014, the Veteran signed a substantive appeal, in which he requested to participate a hearing, and a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of the private attorney named on the title page.  However, these documents were not completed or submitted to VA at that time.  Approximately 10 days later, the Veteran completed a VA Form 21-22 in favor of the Georgia Department of Veterans Services and another signed substantive appeal in which he refused a Board a hearing.  Date stamps on these documents reflect that the 21-22a with the affirmative Board hearing request was received by VA on July 21, 2017, and the VA Form 21-22 and substantive appeal refusing a Board hearing was received by VA on July 25, 2014.  

Because VA received the VA Form 21-22 and negative hearing response later in time, they had the effect of revoking the private attorney of her representation of the Veteran and withdrawing the prior hearing request.  Unfortunately, it does not appear that the private attorney was aware of the Veteran's actions, as she continued to attempt to act on his behalf in VA matters, asking for a copy of the Veteran's file in addition to an update on the status of the hearing that, unbeknownst to her, had been effectively withdrawn. 

Based on a review of the record, it also appears that the RO was confused by these multiple and conflicting filings, as the RO's certification of the appeal to the Board listed the private attorney as the representative of record and noted that the prior hearing request remained outstanding, rather than withdrawn.  A hearing conforming to the earlier, but withdrawn, request was scheduled to take place in September 2017, and the RO provided notice of such to the Veteran and the Georgia Department of Veterans Services in August 2017, who was the representative of record at that time.  

The day before the hearing was to take place, the private attorney submitted a newly-executed VA Form 21-22a and a request to reschedule the hearing because the Veteran was affected by Hurricane Irma.  It is unclear whether the RO noted this request, as the Veteran was recorded as a "No Show" for the September 2017 hearing, and there have been no efforts made to reschedule the hearing by the RO since that time.  Nonetheless, the Board notes that the September 2017 VA Form 21-22a effectively revoked the Georgia Department of Veterans Services as the Veteran's representative, and the private attorney is currently the representative of record.  

While the Board notes that the Veteran's displacement by Hurricane Irma constitutes good cause for requesting that the September 2017 Board hearing be rescheduled, given the favorable outcome of the Board's actions, herein, referral of the case to ensure that the outstanding hearing request be fulfilled is deemed to be avoidable delay without benefit to the Veteran, which the Court has advised is to be avoided, and the Veteran is not prejudiced by these actions.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


FINDINGS OF FACT

1.  While on entry-level status in the United States Army, the Veteran was administratively separated with an Uncharacterized Discharge due to a personality disorder under AR 635-200, Chapter 5, Paragraph 5-13.  

2.  The Veteran is not a combat veteran. 

3.  A diagnosis of PTSD based on a claimed in-service stressor, in accordance with the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV), has been offered.

4.  Credible supporting evidence that the claimed in-service stressor occurred has been submitted.  

5.  The most probative evidence reflects that the Veteran's PTSD is the result of an in-service stressor event.  




CONCLUSIONS OF LAW

1.  The Veteran's Uncharacterized Discharge from the United States Army while on entry-level status is considered to be other than dishonorable, and is not a bar from receiving VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.12(k), 3.354 (2017).

2.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2017).  Given the favorable disposition of the issue regarding PTSD, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection, PTSD, and Personal assault

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f).  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  More recently, Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).  In Acevedo v. Shinseki, 25 Vet. App. 286 (2012), the Court held that hostile criminal actions, such as the harassment alleged by a Veteran, are also contemplated under the provisions of 38 C.F.R. § 3.304(f)(5).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial matter - Character of discharge

The Veteran's service records reflect that he enlisted in the United States Army Reserves in September 2000 as part of the Army's Delayed-Entry Program, agreeing to join the United States Army in October 2000 after attending a school course to be a Cavalry Scout.  At the time of his Army enlistment, it was noted that he had previously received "counseling" while contemplating divorce, but no other notations were made concerning further treatment received and/or a rendered diagnosis.  

After entering active duty in the Army in October 2000, but while still in entry-level status (during the initial 180 days of full active duty), the Veteran was noted to be Absent Without Leave (AWOL) for a 12-day period, from January 21, 2001, to February 1, 2001.  Upon returning to his unit in February 2001, the Veteran contends that he was told that he was being discharged from the Army for a personality disorder, and that he was to return home without further action.  There is no evidence contrary to the Veteran's assertion in this regard, as the record includes a February 15, 2001, filing which notes that the Veteran had been placed on administrative leave, pending a discharge in abstentia for "mental problems."  A subsequent, but undated, DD-214 reflects that the Veteran was discharged from the United States Army on March 1, 2001, with an Uncharacterized Discharge due to a personality disorder under AR 635-200, Chapter 5, Paragraph 5-13 - noted as "JFX" on this form.  It was noted that the Veteran was not present to sign this form.  

The Veteran subsequently attempted to upgrade his discharge, but his effort was denied by the Army Discharge Review Board in an April 2012 decision.  Nonetheless, because with Veteran's separation occurred while on entry-level status, VA regulations hold that this type of discharge "shall be considered under conditions other than dishonorable," and thus, not a bar from receiving VA benefits.  38 C.F.R. § 3.12 (k)(1) (2017).  

Analysis

The Veteran claims that he has PTSD as a result of a personal assault which was allegedly perpetrated by a drill instructor.  The Court has stressed the necessity of complete development of the evidence if a PTSD claim is based on an alleged personal assault.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In Patton, the Court pointed out that there are special evidentiary development procedures for PTSD claims based on personal assault contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).

These M21-1 provisions require that in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence.  M21-1, Part III, 5.14(b) (2).  As to personal-assault PTSD claims, more particularized requirements are established regarding the development of "alternative sources" of information, as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  M21-1, Part III, 5.14(c).  Further, the provisions of subparagraphs (7) and (8) indicate that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor", "secondary evidence may need interpretation by a clinician, especially if it involves behavior changes", and that "[e]vidence that documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."

The Veteran claims that in January 2001, during his active duty, he saw a drill instructor that was new to his unit beating a fellow soldier in his barracks.  On another occasion in January 2001, the Veteran claims that the same drill instructor became upset that the Veteran and some of his fellow soldiers had "taken too long" in returning from the shooting range and boarding a truck to be transported back to the barracks.  The Veteran claims that the drill instructor moved to where he and his fellow soldiers were sitting and pushed them from the back of the moving truck, and the Veteran landed on his head and back on the ground.  He claims that he reported the incident when he returned to his barracks, but he was unaware of any actions taken to investigate the matter.  

The record reflects that the Veteran went AWOL shortly after the incident, and upon returning to his unit in February 2001, he was told that he could return home, as he was being separated from the Army due to having a personality disorder.  The Veteran claims, and the record reflects, that he was never clinically examined to determine this diagnosis at that time.  Further, it appears that the Army took steps to ensure that he could not re-enlist, as noted on his DD-214 and by the Army Discharge Review Board in the April 2012 decision.  

The Veteran asserts that this incident and the inability to re-enlist in the service resulted in changes to his personality and mood that endure to this day.  This assertion is bolstered by statements submitted by the Veteran's mother and his long-time girlfriend, who both assert that, prior to the alleged in-service assault, the Veteran was a productive member of society with a positive outlook and goal-driven motivation.  However, after the alleged in-service assault, the Veteran's mother and girlfriend contend that he is irritable, unmotivated, easily agitated, and in receipt of private mental health care, to include prescription medication for anxiety and depression.  

The post-service medical evidence reflects that the Veteran is under the treatment of Dr. W.F.S., a private psychiatrist at Gateway Behavioral Health Services.  The record reflects that Dr. W.F.S. conducted 4 complete interviews with, and assessments of, the Veteran between February 2013 and May 2013, and the reports of these evaluations all reflect a full understanding of the Veteran's alleged stressor events as reported to VA in connection with the issue on appeal, and diagnoses of PTSD and Major Depressive Disorder.  Critically, the Board notes that a diagnosis of a personality disorder was not rendered at any time by Dr. W.F.S.  

Further, in a March 2014 statement, Dr. W.F.S. recounted his history of treating the Veteran and review of evidence critical to the issue on appeal, to include the consistently reported stressor event concerning a personal assault by the drill instructor during his active duty.  Thereafter, Dr. W.F.S. opined that the Veteran's PTSD diagnosis was accurate and conforming to the DSM-IV criteria, and this diagnosed disability was due to the Veteran's consistently reported in-service stressor, as reported to VA.  Unfortunately, the private treatment records and the nexus opinion from Dr. W.F.S. were submitted to the RO, they were not addressed or listed among the evidence considered in the July 2014 Statement of the Case.  

Therefore, the issue to be resolved is whether there is credible supporting evidence that the Veteran experienced harassment from his ex-wife and supervising officer during active duty.  This question is one of fact to be resolved by VA adjudicators alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran's service treatment and personnel records do not show complaints of or treatment for any psychiatric symptoms aside for his discharge for a personality disorder, which, as noted above, does not appear to be rendered after, or supported by, medical treatment or assessment.  However, there is ample evidence supporting the Veteran's assertions.  In additional to the period of AWOL occurring shortly after the alleged incident, the statement of the Veteran's mother and girlfriend note negative changes in his personality, mood, and actions, upon returning from active duty.  The Board notes that the Veteran's personnel records include no other infraction during his active duty, and these statements reflect that the Veteran's demeanor and attitude changed significantly after his separation from service, as he experienced mood fluctuations, disturbances in motivation, and periods of agitation.  According to his mother, these behaviors were not present throughout his childhood or early adulthood, occurring for the first time after separation from service.  This evidence was reviewed by Dr. W.F.S. in connection with the multiple psychiatric evaluations and March 2014 private nexus opinion, and he unequivocally stated in that report that the alleged stressor events occurred as described by the Veteran.  

Overall, the evidence recounted above reflects behavioral changes so as to corroborate his claimed in-service stressor - a personal assault.  These documented behavioral changes (i.e., disturbances in motivation, periods of agitation, severe mood swings) are significant because, as noted above, VA's Adjudication Procedure manual states that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor", and that "secondary evidence may need interpretation by a clinician, especially if it involves behavior changes" and that "[e]vidence that documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  
 
Moreover, where PTSD is based on a claimed in-service personal assault, 38 C.F.R. Part 3 sets forth that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor.  Such evidence includes, but is not limited to, a request for a transfer to another military duty assignment; deterioration in the Veteran's work performance; substance abuse; episodes of depression, panic attacks, or in anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f) (5) (2017).  The Federal Circuit recently held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  

Review of the Veteran's post-service private treatment records reflects that private mental health experts have evaluated the secondary evidence of the in-service assault, interpreted that evidence, and concluded that the events occurred as described by the Veteran and resulted in diagnoses of PTSD and major depressive disorder.  

As noted above, there is evidence of record which notes the Veteran's behavioral changes after the time of the alleged incident, and further, there is no evidence of record which calls the veracity of the Veteran's reports of the incurred assault into question.  To the contrary, Dr. W.F.S. provided diagnoses of PTSD and Major Depressive Disorder based on the evidence, recounted above, concerning the Veteran's alleged stressor.  

The Board finds the March 2014 opinion from Dr. W.F.S. to be persuasive, as it is based on accurate facts and is supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The Veteran's lay testimony is competent, credible, and persuasive.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed.Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, because the lay testimony supports a diagnosis by a medical professional, it must be accorded some weight in the matter.  

While the reported personal assault is not noted in the Veteran's service records, the medical and other evidence recounted above strongly suggests that the claimed in-service stressor occurred.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  Because diagnoses of PTSD and Major Depressive Disorder based on an in-service stressor has been offered, and because credible supporting evidence that the in-service stressor occurred has been offered, service connection for PTSD is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is granted, subject to the criteria governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


